Citation Nr: 1013140	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-06 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD), on 
a direct or presumptive basis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, alternatively, as secondary to 
service-connected disabilities.

3.  Entitlement to service connection for PTSD.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 
1970 to May 1972 and from November 1974 to November 1976.  
He served aboard the U.S.S. Hancock (CVA-19) stationed in 
the Gulf of Tonkin during the Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board) is 
from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the Veteran's petition to 
reopen his claim for service connection for a psychiatric 
disorder, also denied service connection for PTSD 
specifically and for impotency, and determined he was not 
entitled to a total disability rating based on individual 
unemployability (TDIU).

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.  During the hearing he submitted two medical records 
and waived his right to have the RO initially consider them.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  Regardless, 
both of these medical records were already on file and had 
been considered by the RO in the February 2008 and January 
2009 supplemental statements of the case (SSOCs).

During the pendency of this appeal, the RO granted service 
connection for impotency, and the Veteran did not appeal 
either the initial rating or effective date assigned for it.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(indicating he must separately appeal these "downstream" 
issues).  So that claim is no longer at issue.  The RO also 
granted a 100 percent rating for his left knee replacement, 
so stopped considering whether he also was entitled to a 
TDIU since his TDIU claim had become moot by virtue of the 
grant of that 100 percent rating.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 
Vet. App. 1 (2001).  But see, too, Bradley v. Peake, 
22 Vet. App. 280 (2008), taking a position contrary to the 
one reached by VA's General Counsel in VA O.G.C. Prec. Op. 
No. 6-99 (June 7, 1999).  So the General Counsel recently 
took action to withdraw that prior opinion.  Although no 
additional disability compensation may be paid when a total 
schedular disability rating is already in effect, the 
Court's decision in Bradley recognizes that a separate award 
of a TDIU predicated on a single disability may form the 
basis for an award of special monthly compensation (SMC).

It appears from the record that the Veteran tried to 
withdraw his PTSD appeal.  See 38 C.F.R. § 20.204 (2009).  A 
February 2008 letter requested that "my claim on 
posttraumatic stress be removed from my records.  Reason for 
removal is that I am still seeing Dr. Owings at Baptist 
Medical Towers Building."  However, a June 2008 letter 
stated "I have no further records to submit from Dr. Owings.  
I want to continue my appeal for mental condition."  And the 
Veteran even more recently testified concerning this claim 
during his April 2009 videoconference hearing, so the Board 
finds that he did not withdraw his appeal of this claim.  
This claim therefore will be considered.

The claim for service connection for an acquired psychiatric 
disorder (not inclusive of PTSD) was previously considered 
and denied in a May 1996 rating decision.  The Board 
affirmed that decision, on appeal, in March 2006.  Those 
prior decisions addressed this claim on the theories of 
direct and presumptive service connection.  That March 2006 
Board decision, absent an appeal, is final and binding on 
the Veteran based on the evidence then of record.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However prior to that 
Board decision, in April 2005, the RO had issued another 
rating decision denying the claim for service connection for 
a psychiatric disorder on the alternative theory that it was 
secondary to a service-connected disability.  In response, 
the Veteran had filed a timely notice of disagreement (NOD) 
to initiate an appeal, but after receiving a statement of 
the case (SOC) in November 2005, he had failed to perfect 
his appeal by also filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent).  See 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2009).



Prior to Robinson v. Shinseki, 557 F.3d 1355 (2009), VA 
generally treated separate theories of entitlement as 
separate claims which would have created a final and binding 
decision as to the direct and presumptive theories of 
entitlement in the March 2006 Board decision and a final and 
binding decision as to secondary service connection in the 
unappealed April 2005 rating decision.  See, e.g., 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, as 
Robinson held instead that separate theories in support of a 
claim for benefits for a particular disability do not equate 
to separate claims for benefits for that disability, it is 
unclear whether the April 2005 rating decision can be 
treated as a final resolution of the secondary theory of 
entitlement.  Based on Robinson, the theory of secondary 
service connection was already a part of the claim being 
appealed and should have been considered in the Board's 
March 2006 decision, but it was not.  Consequently, as this 
theory of secondary service connection had been raised prior 
to but was not addressed in the Board's March 2006 decision, 
this aspect of the claim cannot be treated as having a final 
resolution in that March 2006 Board decision.  Thus, to 
eliminate any possility of prejudice, the Board will 
consider this aspect of the claim on a de novo basis.  But 
as to the direct and presumptive theories of entitlement, 
these issues were properly reviewed, denied, and not 
appealed, so new and material evidence first must be 
presented to reopen this aspect of the claim before it can 
be readjudicated on the underlying merits.  See 38 C.F.R. 
§ 3.156(a) (2009).


FINDINGS OF FACT

1.  A March 2006 Board decision denied the Veteran's claim 
for service connection for a psychiatric disability.

2.  The additional evidence since received does not relate 
to an unestablished fact necessary to substantiate this 
claim or raise a reasonable possibility of substantiating 
this claim.

3.  It also is not shown by competent and credible evidence 
that a service-connected disability either caused or 
permanently worsened an acquired psychiatric disorder.

4.  It is questionable whether the Veteran has the required 
DSM-IV diagnosis of PTSD.  But even assuming for the sake of 
argument that he does, it still has not been established 
that he engaged in combat during his military service, and 
there is no objective or independent confirmation or 
corroboration of any of his alleged stressors to support 
this diagnosis of PTSD, so as to link this diagnosis to his 
military service.


CONCLUSIONS OF LAW

1.  The Board's March 2006 decision denying service 
connection for a psychiatric disability is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).

3.  An acquired psychiatric disorder also is not proximately 
due to, the result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  As well, PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Regarding a petition to reopen a previously denied, 
unappealed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must both notify a claimant of the 
evidence and information necessary to reopen the claim and 
of the evidence and information necessary to establish 
entitlement to the underlying claim being sought.  To 
satisfy this requirement, VA adjudicators are required to 
look at the bases for the denial in the prior decision and 
provide the claimant a notice letter describing what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather 
than simply stating the evidence must relate to the stated 
basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework 
(see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 
2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the 
presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
- as the pleading party, to show the error was harmful.  
Id., at 1705-06.  The Supreme Court stated that it had 
"warned against courts' determining whether an error is 
harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  
Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness 
of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2006, July 2006, September 2007, December 2007, February 
2008, and July 2008.  These letters informed him of the 
evidence required to establish his claims for service 
connection and of his and VA's respective responsibilities 
in obtaining supporting evidence.  These letters also 
complied with Dingess, as they apprised him of the 
downstream disability rating and effective date elements of 
his claims.  The May 2006 and September 2007 letters also 
complied with Kent as they informed him of the evidence 
needed to reopen his previously denied claim for a 
psychiatric disorder. 

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his 
service treatment records (STRs) and VA treatment records.  
The RO also obtained his Social Security Administration 
(SSA) records and his private medical records from R.A.O., 
M.D., PhD., T.L, M.D, and from Arkansas Psychiatry and 
Behavioral Health.  There is no indication of any 
outstanding records pertaining to the claims.  

VA also afforded the Veteran a psychiatric evaluation in 
October 2004 to determine whether he had a psychiatric 
disorder that was secondary to any of his service-connected 
disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  That psychiatric examination did not result in a 
diagnosis of PTSD.  Additionally, there is no diagnosis of 
PTSD in the VA psychiatric treatment records going back to 
1995.  The Veteran's primary care physician, Dr. T.L., 
listed the Veteran's psychiatric diagnosis as "manic 
depression."  The only diagnosis of PTSD is from an 
evaluation by Dr. R.A.O., during which the Veteran reported 
that he had been receiving treatment for PTSD from VA since 
service, which is factually inaccurate.  Based on the 
October 2004 evaluation and the numerous psychiatric 
treatment records that do not list a diagnosis of PTSD, the 
Board finds that another psychiatric evaluation is not 
required to address whether the Veteran has this condition, 
much less as a result of his military service.  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

As to the petition to reopen, if the claim at issue has been 
previously considered - and denied, and the Veteran did not 
timely appeal the decision, he is required to present new 
and material evidence to reopen the claim under 38 U.S.C.A. 
§ 5108 before the Board's duty to assist is triggered and 
the Board may proceed to evaluate the merits of the claim.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  And despite his 
and his representative's contentions to the contrary, since, 
as will be explained, the Board is denying the petition to 
reopen the claim for service connection for an 
acquired psychiatric disorder, absent this required new and 
material evidence, there is no obligation to schedule the 
Veteran for a VA compensation examination concerning this 
claim, including for a medical nexus opinion, unless and 
until he first satisfies this threshold preliminary 
evidentiary burden.  38 C.F.R. § 3.159(c)(4)(C)(iii).

II.  Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for an Acquired 
Psychiatric Disorder on a Direct or Presumptive Basis

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
this claim must be denied.

A March 2006 Board decision denied this claim for service 
connection for a psychiatric disorder for insufficient 
evidence suggesting this disorder initially had manifested 
during the Veteran's military service or within one year of 
his discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.384.

Unless the Chairman orders reconsideration, the Veteran 
appeals the Board's decision, or one of the other exceptions 
to finality apply (such as the decision is collaterally 
attacked and it is determined the decision was clearly and 
unmistakably erroneous), all Board decisions are final on 
the date stamped on the face of the decision and are not 
subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Veteran filed his current petition to reopen this claim 
for service connection for a psychiatric disorder in May 
2006.  As support for his claim, he has since submitted VA 
treatment records and private treatment records from Dr. 
R.A.O. and Dr. T.L.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether 
new and material evidence has been submitted since the 
Board's March 2006 decision that previously considered and 
denied this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  This initial determination affects the 
Board's jurisdiction to adjudicate the claim on its 
underlying merits.  If there is no new and material 
evidence, that is where the analysis ends, and what the RO 
may have determined in this regard is irrelevant.  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on 
the basis of the all evidence of record, but only after 
ensuring the duty to assist has been fulfilled.  See Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing 
the analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court 
reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for a psychiatric disorder is the 
evidence that has been added to the record since the final 
and binding March 2006 Board decision.  And considering the 
basis of that denial, new and material evidence must suggest 
that his psychiatric disorder was incurred during or 
aggravated by his military service or, if a psychosis, that 
it may be presumed to have been incurred in service by 
showing it manifested to a compensable degree of at least 
10-percent disabling within one year of his discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.384.



Concerning this, as mentioned, since the March 2006 Board 
decision the Veteran has submitted VA treatment records and 
private treatment records from Dr. R.A.O. and Dr. T.L.  On 
the one hand, this medical evidence is "new" in that it did 
not exist at the time of the March 2006 Board decision and, 
therefore, was not considered and could not possibly have 
been.  This additional medical evidence is not, however, 
material to the determinative issue of whether the Veteran's 
psychiatric disorder was incurred in or aggravated by his 
military service, or within one year of his discharge from 
service.  Instead, this additional medical evidence only 
indicates he has multiple psychiatric diagnoses, without 
also in turn etiologically linking any of these diagnoses 
either directly or presumptively to his military service.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records merely describing the Veteran's current 
condition are not material to issue of service connection 
and are not sufficient to reopen a claim for service 
connection based on new and material evidence.).  

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  And as 
his original claim lacked a medical nexus between his 
diagnosed disorders and his military service, he must 
provide evidence addressing this evidentiary shortcoming to 
reopen his claim.  Since, however, the newly submitted 
medical evidence does not tend to establish this required 
linkage to his military service, it does not provide the 
unestablished facts necessary to substantiate his claim.

Additionally, the Veteran's personal statements in this 
regard - including during his April 2009 hearing, are not 
material within the meaning of 38 C.F.R. § 3.156.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that a layman is not competent to offer a diagnosis and 
medical opinion regarding causation, and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Indeed, in Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."



Also, to the extent he is merely reiterating arguments he 
made prior to the Board previously denying this claim in 
March 2006, this is not new evidence.  Cf. Bostain v. West, 
11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is 
not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).

Hence, none of the additional evidence received since the 
Board's March 2006 decision is both new and material to the 
claim as defined by VA regulation.  See 38 C.F.R. § 3.156.  
Therefore, the decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

III.  Service Connection for an Acquired Psychaitric 
Disorder as Secondary to a Service-Connected Disability

As explained, the Veteran previously filed a claim for 
service connection for an acquired psychiatric disorder that 
was denied, on appeal, in a March 2006 Board decision.  But 
as that decision did not address this alternative theory of 
secondary service connection, the Board will consider this 
other possible basis of entitlement on a de novo basis.  
However, for the reasons and bases discussed below, the 
Board does not find that service connection is warranted on 
this alternative secondary basis either.

Service connection is permissible on this secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

To establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence 
of the service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the currently claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); .

The Veteran is alleging that his acquired psychiatric 
disorder is secondary to his service-connected disabilities.  
He has multiple psychiatric diagnoses, including dysthymic 
disorder, depressive disorder, substance-induced mood 
disorder, manic depression, schizophrenia, recurrent major 
depression, and generalized anxiety disorder.  He also has 
service-connected disabilities, including a left knee 
disability, a left shoulder disability, diabetes mellitus, 
peripheral vascular disease and polyneuropathy of the upper 
and lower extremities, impotency, and hammertoe.  Therefore, 
to warrant granting service connection on this alleged 
secondary basis, there needs to be medical evidence 
establishing a link between one of his psychiatric diagnoses 
and at least one of his service-connected disabilities.  But 
there is no such medical nexus opinion of record indicating 
there is any correlation between any of his psychiatric 
diagnoses and any of his service-connected disabilities.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like in Wallin, that competent medical nexus evidence is 
required to associate a secondary condition with a service-
connected disability).

Additionally, an October 2004 VA psychiatric evaluation 
specifically found no connection between the Veteran's 
psychiatric condition and his service-connected 
disabilities.  This VA examiner diagnosed depressive 
disorder, but stated "I did not find evidence in today's 
examination that the Veteran's depression was secondary to 
any of his service-connected illnesses."  Since that 
examiner based his opinion on a thorough review of the 
record, the Board finds that this opinion is compelling 
evidence against the claim for secondary service connection.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position).

The Board also has considered the Veteran's lay statements.  
Although he may well believe that his mental illness, 
especially his depression, is secondary to his service-
connected disabilities, the holdings in Wallin, Velez and 
McQueen make clear that he needs supporting medical nexus 
evidence, not just his unsubstantiated lay allegation, to 
establish this cause-and-effect correlation.  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See, too, 
38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 
(1997); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted")). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disability on a secondary basis.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal is denied.

IV.  Service Connection for PTSD

The Veteran claims that he has PTSD as a result of his 
experiences in the Gulf of Tonkin while stationed aboard the 
U.S.S. Hancock (CVA-19).  It has not, however, been 
established that he has PTSD according to the DSM-IV 
criteria, and he has not provided sufficient details of an 
in-service stressor to allow for independent verification of 
whether the event in question actually occurred, so as to in 
turn support this diagnosis (even were the Board to assume, 
for the sake of argument, that he has this required 
diagnosis).

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his 
or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. at 140-141.

Regarding this threshold preliminary determination of 
whether the Veteran has this required DSM-IV diagnosis of 
PTSD, the report of a November 2007 psychiatric evaluation 
by Dr. R.A.O. lists this diagnosis.  But during that 
evaluation the Veteran reported that he had been receiving 
psychiatric treatment for PTSD from VA since service and 
that he was seeking a non-VA doctor for medicines that will 
work.  Dr. R.A.O. did not note findings, himself, consistent 
with a diagnosis of PTSD.  Indeed, he even acknowledged the 
Veteran did not describe any near-death experiences, only 
relayed the story of a near-collision with another ship when 
he felt fearful.  Dr. R.A.O also stated the Veteran did not 
have the symptoms of PTSD, such as true nightmares or 
flashbacks of the stressful event.  His only PTSD symptoms 
were feeling anxious around other people and feeling 
alienated.  Despite not making any findings of a stressor 
sufficient for a DSM-IV diagnosis or any real symptoms 
consistent with a diagnosis of PTSD, Dr. R.A.O. listed PTSD 
as an Axis I diagnosis.  However, there being no support for 
this diagnosis of PTSD in Dr. R.A.O's report, this diagnosis 
instead appears to have been a mere endorsement of the 
Veteran's reported history of thirty years of treatment for 
PTSD from VA.  Notably in this regard, as the Veteran has 
never been diagnosed with PTSD by his VA treating 
clinicians, this statement is clearly inaccurate and cannot 
establish this required diagnosis.  See Coburn v. Nicholson, 
19 Vet. App. 427 (2006) and Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (indicating that, while the Board may not 
disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran, 
reliance on this history renders a medical report not 
credible if the Board rejects the statements of the Veteran 
as lacking credibility).  So based on the inherent 
inconsistencies in the findings and diagnosis and the 
deceptively inaccurate history provided by the Veteran, the 
Board will not presume this diagnosis is in accordance with 
DSM-IV, both in terms of the adequacy and sufficiency of the 
stressors claimed.  Cohen v.Brown, 10 Vet. App. 128 (1997).

But even assuming for the sake of argument he has this 
required DSM-IV diagnosis of PTSD, the Veteran still does 
not have the required evidence of an in-service stressor to 
support this diagnosis and linkage to his military service.  
The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).

If it is shown through military citation or other 
appropriate evidence that a Veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the Veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service." In 
such cases, no further developmental or corroborative 
evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Here, though, no competent evidence establishes the Veteran 
engaged in combat with an enemy force.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The Veteran's military 
personnel records show his principal duty was ship's store 
manager during the Vietnam War, and his DD Form 214 does not 
show he was awarded any commendations or citations typically 
associated with valor or heroism shown while engaged in 
combat with an enemy force.  So the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

No in-service stressor has been independently verified.  The 
Veteran did not complete the stressor questionnaires that 
were sent to him in May and July 2006.  He also has not 
submitted any other written stressor statement detailing the 
events he believes caused his PTSD.  In a October 2007 VA 
treatment record, he mentioned a stressful event in service 
involving a near-collision with another ship while 
refueling.  He also reported this event to Dr. R.A.O. and 
testified regarding this event during his April 2009 
videoconference hearing.  But he has not given any specific 
details as to when this event occurred, the name of the 
other ship involved or whether there were any injuries or 
casualties.  In other testimony during his hearing, he 
mentioned another stressful event during service involving a 
sailor falling overboard while the Veteran was asleep at his 
post, resulting in him being fearful of punishment or 
reprimand.  But he went on to acknowledge that he was not 
disciplined for this incident and did not give any 
information as to when it occurred or the name of the sailor 
who fell overboard.



So, simply stated, the Veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  The determination of the sufficiency, 
but not the existence, of a stressor is exclusively a 
medical determination for mental-health professionals, who 
are "experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In other words, whether a 
stressor was of sufficient gravity to have caused PTSD is a 
medical determination, whereas the question of whether the 
alleged stressor actually occurred is a factual 
determination.  And VA adjudicators, not doctors, make 
factual determinations.  Stated somewhat differently, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Here, the Board finds no credible evidence 
verifying the occurrence of any of the Veteran's claimed 
stressors.

The Court has held that there is no duty to assist where 
Veteran's statements concerning in-service stressors are too 
vague to refer to the U.S. Army and Joint Services Records 
Research Center.  Fossie v. West, 12 Vet. App. 1 (1998).  
The Court also has held that the duty to assist is not a 
one-way street.  If a Veteran wishes help in developing his 
claim, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
absence of necessary details concerning the Veteran's 
claimed stressors, VA has satisfied its responsibilities to 
assist him with this claim.

If, as here, there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
Veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

In conclusion, as the Veteran has failed to present credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to service 
connection for PTSD.  While he may well believe that he has 
PTSD related to events that occurred during his military 
service, as a layman without the required training and 
expertise, he is not qualified to address questions 
requiring medical training for resolution, such as a 
diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 494-95 (1991) (laypersons are not competent 
to render medical opinions).  He is only competent to 
testify concerning symptoms he may have experienced during 
service and during the many years since his discharge, but 
not their cause in terms of whether they are associated with 
PTSD attributable to his military service.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, including during service, even where not 
corroborated by contemporaneous medical evidence, but also 
indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
his claim must be denied. 38 C.F.R. § 3.102.


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder on a direct or presumptive 
basis is denied.

The claim for service connection for an acquired psychiatric 
disorder on a secondary basis is denied.

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


